Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 22, 2021, claims 2-21 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed January 22, 2021 have been considered.


Claim Objections

 	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10872678 [‘678]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

Present Application
Patent ‘678
2. (New) A method, comprising: receiving, at a first section and a second section, a command that identifies memory cells in the first section; activating the first section and the second section concurrently based at least in part on receiving the command; determining, by the first section and the second section, that repair cells that replace the memory cells are located in the second section; deactivating the first section based at least in part on determining the repair cells are located in the second section; and accessing, by the second section, the repair cells based at least in part on determining that the repair cells are located in the second section.

1. A method, comprising: receiving a memory address corresponding to memory cells in a first memory section; selecting a first access line in the first memory section and a second access line in a second memory section based at least in part on receiving the memory address; identifying that repair cells corresponding to the memory cells are located in the first memory section; indicating, to the second memory section, that the repair cells are located in the first memory section; deselecting the second access line based at least in part on the location of the repair cells; and accessing, in the first memory section, the repair cells instead of the memory cells based at least in part on identifying the repair cells, wherein accessing the repair cells comprises selecting, after the second access line is deselected, a third access line in the first memory section that is coupled with the repair cells.
3. (New) The method of claim 2, further comprising: comparing, by the first section and the second section, an address of the command with addresses of memory cells identified as defective based at least in part on receiving the command; matching, by the first 




Similarly, claim 3 of the application is similar to claim 2 of patent ‘678 since both perform a process of identifying defective cells.


Allowable   Subject   Matter

 	Claims 10-21 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, determining that the repair cells for the memory cells are located in the second section comprises: mapping the address to a second address of the repair cells in the second section 
-with respect to claim 5, receiving, at the first section and the second section, a second command that identifies second memory cells in the first section, wherein the first section and the second section are concurrently activated based at least in part on receiving the command; determining, by the first section and the second section, that the second memory cells are operational, wherein the second section is deactivated based at least in part on determining the second memory cells are operational; and accessing, by the first section, the second memory cells based at least in part on determining that the second memory cells are operational.
-with respect to claim 7, activating the first section and the second section comprises selecting a first access line in the first section and a second access line in the second section based at least in part on receiving the command; and deactivating the first section comprises deselecting the first access line in the first section based at least in part on determining the repair cells are located in the second section.
-with respect to claim 10, determining, by the first section, that the memory cells are operational, wherein repair cells for the first section are located in the second section; indicating, to the second section by the first section, that the memory cells are operational; deactivating the second section based at least in part on the indicating; and accessing, by the first section, the memory cells based at least in part on determining that the memory cells are operation.
-with respect to claim 15, determining that defective memory cells in the first section are mapped to repair cells in the second section based at least in part on enabling the mode of operation; receiving a command that identifies memory cells in the first section; and activating the plurality of sections based at least in part on receiving the command and enabling the mode of operation.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in

 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 6, 2021